                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION



VLSI TECHNOLOGY LLC,
               Plaintiff,
                                                        Lead Case: No. 1:19-cv-977-ADA

       v.                                               (Consolidated with No. 6:19-cv-255-ADA
                                                        and No. 6:19-cv-256-ADA)

                                                        JURY TRIAL DEMANDED
INTEL CORPORATION,
               Defendant.




             JOINT MOTION TO AMEND AGREED SCHEDULING ORDER

       Plaintiff VLSI Technology LLC (“VLSI”) and Defendant Intel Corporation (“Intel”)

(collectively the “parties”) file this Joint Motion to Amend Agreed Scheduling Order and show:

       1.      The Agreed Scheduling Order (Dkt No. 71) entered by the Court in the above

referenced actions set February 28, 2020 as the deadline to amend pleadings. For the reasons

outlined below, the parties seek one week extension – from February 28, 2020 to March 6, 2020 –

of the deadline to amend pleadings.

       2.      Good cause for extending the deadline that is the subject of this joint motion is

demonstrated in that an additional production of documents will be made this week and extra time

will be required to review this document production and its potential impact upon the content of

any amended pleadings that the parties may file.

       3.      The extension of this deadline has been agreed to by the parties and the grant of the

parties’ requested extension will not impact any other scheduling order dates currently set by the

Court in these actions and will not operate to delay the trial of these actions.
       4.      A proposed First Amended Agreed Scheduling Order which provides for an

extension of the deadline requested by the parties is attached to this joint motion.


       PREMISES CONSIDERED, VLSI and Intel request the Court to grant this Joint Motion

to Amend Agreed Scheduling Order and to enter the attached proposed First Amended Agreed

Scheduling Order in the form submitted herewith, and for such other and further relief as the Court

deems suitable and just.

       Dated: February 27, 2020
                                              Respectfully submitted,




                                              J. Mark Mann (Texas Bar No. 12926150)
                                              mark@themannfirm.com
                                              G. Blake Thompson (Texas Bar No. 24042033)
                                              blake@themannfirm.com
                                              MANN | TINDEL | THOMPSON
                                              300 W. Main Street
                                              Henderson, TX 75652
                                              Telephone: (903) 657-8540
                                              Facsimile: (903) 657-6003

                                              Andy Tindel (Texas Bar No. 20054500)
                                              atindel@andytindel.com
                                              MANN | TINDEL | THOMPSON
                                              112 E. Line Street, Suite 304
                                              Tyler, Texas 75702
                                              Telephone: (903) 596-0900
                                              Facsimile: (903) 596-0909

                                              Craig D. Cherry (Texas Bar No. 24012419)
                                              ccherry@haleyolson.com
                                              HALEY & OLSON, P.C.
                                              100 N. Ritchie Road, Suite 200
                                              Waco, Texas 76701
                                              Telephone: (254) 776-3336
                                              Facsimile: (254) 776-6823




                                                 2
Morgan Chu (pro hac vice)
Benjamin W. Hattenbach (pro hac vice)
Keith Orso (pro hac vice)
Christopher Abernethy (pro hac vice)
Amy E. Proctor (pro hac vice)
Josh Gordon (pro hac vice)
Dominik Slusarczyk (pro hac vice)
Charlotte J. Wen (pro hac vice)
Brian Weissenberg (pro hac vice)
Jordan Nafekh (pro hac vice)
IRELL & MANELLA LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, California 90067
Telephone: (310) 277-1010
Facsimile: (310) 203-7199
mchu@irell.com
bhattenbach@irell.com
korso@irell.com
cabernethy@irell.com
aproctor@irell.com
j-gordon@irell.com
dslusarczyk@irell.com
cwen@irell.com
bweissenberg@irell.com
jnafekh@irell.com

Babak Redjaian (pro hac vice)
IRELL & MANELLA LLP
840 Newport Center Drive, Suite 400
Newport Beach, California 92660
Telephone: (949) 760-0991
Facsimile: (949) 760-5200
bredjaian@irell.com

Attorneys for VLSI Technology LLC


/s/ Kate Saxon
J. Stephen Ravel
Texas State Bar No. 16584975
Sven Stricker
Texas State Bar No. 24110418
KELLY HART & HALLMAN LLP
303 Colorado, Suite 2000
Austin, Texas 78701
Tel: (512) 495-6429
Email: steve.ravel@kellyhart.com
Email: sven.stricker@kellyhart.com

  3
                                            James E. Wren
                                            Texas State Bar No. 22018200
                                            1 Bear Place, Unit 97288
                                            Waco, Texas 76798
                                            Tel: (254) 710-7670
                                            Email: james.wren@baylor.edu


                                            William F. Lee (Pro Hac Vice)
                                            Louis W. Tompros (Pro Hac Vice)
                                            Kate Saxton (Pro Hac Vice)
                                            WILMER CUTLER PICKERING HALE
                                            & DORR LLP
                                            60 State Street
                                            Boston, Massachusetts 02109
                                            Tel: (617) 526-6000
                                            Email: william.lee@wilmerhale.com
                                            Email: louis.tompros@wilmerhale.com
                                            Email: kate.saxton@wilmerhale.com

                                            Gregory H. Lantier (Pro Hac Vice)
                                            Amanda L. Major (Pro Hac Vice)
                                            WILMER CUTLER PICKERING HALE
                                            & DORR LLP
                                            1875 Pennsylvania Avenue
                                            Washington DC 20006
                                            Tel: (202) 663-6000
                                            Email: gregory.lantier@wilmerhale.com
                                            Email: amanda.major@wilmerhale.com

                                            Attorneys for Intel Corporation


                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 27th

day of February, 2020.




                                            Andy Tindel


                                               4
